Case 2:20-mj-00023-jmc Document 1-1 Filed 01/30/20 Page 1 of 7

AFFIDAVIT
I, Jeffrey W. Stephenson, being first duly sworn, hereby depose and state as follows:
Introduction and Agent Background

1. I submit this affidavit to establish probable cause to believe that on January 29,
2020, Quadeim J. MACK (a.k.a. “Matt”): (1) knowingly possessed, with intent to distribute,
Fentanyl, cocaine base, and cocaine, all Schedule II controlled substances, in violation of 21
U.S.C. § 841 (a); (2) this offense involved 40 grams of more of substance and mixture containing
Fentanyl and 28 grams or more of a substance and mixture containing cocaine base, in violation
of 21 U.S.C. § 841(b)(1)(B); and (3) MACK knowingly possessed a firearm in furtherance of a
drug trafficking crime in violation of 18 U.S.C. § 924(c).

2. I am a Task Force Officer with the Federal Bureau of Investigation and have been
since October 1, 2017. In such capacity, I am authorized to investigate violations of the United
States Code under Title 18 and Title 21 to include applying for search warrants before the United
States District Court. |am employed by the Vermont State Police (“VSP”) as a Detective
Trooper and am a certified law enforcement officer in the State of Vermont, having been
certified by the Vermont Criminal Justice Training Council for over 13 years. During my career,
I have received extensive training related to criminal investigations. I have authored numerous
search warrants and participated in hundreds of criminal investigations, many involving
violations of federal controlled substances laws.

3. My basis of knowledge for this affidavit comes from conversations with
detectives of the Vermont Drug Task Force (“VDTF”) and my participation in the investigation.
The detectives I spoke with have advised me they believe the information to be true and

accurate. Since this affidavit is being submitted for the limited purpose of establishing probable
Case 2:20-mj-00023-jmc Document 1-1 Filed 01/30/20 Page 2 of 7

cause, I have not included each and every fact known to me concerning this investigation.

PROBABLE CAUSE

4. Since in or about December 2019, the VDTF and FBI have been investigating
Quadeim J. MACK (a.k.a. “Matt”) for distribution of heroin, Fentanyl, and cocaine base in the
Rutland, Vermont area.

5. In or about December 2019, I spoke with a confidential informant, (hereafter “CI
#1”) regarding a residence located on Sheldon Place, Rutland, Vermont.! CI #1 identified a black
male adult using the street name “Matt,” who was living at a residence on Sheldon Place,
Rutland, Vermont. CI #1 reported they had purchased heroin and cocaine base from “Matt”
numerous times in the past. CI #1 showed me the residence on Sheldon Place and provided a
physical description of “Matt.” I identified the residence at 8 Sheldon Place. Additionally, CI #1
provided me with the phone number, (802) 282-5614. CI #1 used that number to reach “Matt” to

purchase heroin and/or cocaine base.

 

' CI #1 is a registered confidential informant with the VDTF. CI #1 is cooperating in exchange for monetary
compensation. CI #1 has admitted to criminal conduct including the use, purchase, and distribution of controlled
substances as recent as December 2019. CI #1 was not made any promises regarding an arrest or prosecution
regarding this conduct in exchange for their statements/cooperation. CI #1 has a criminal history involving the
following offenses: Vermont misdemeanor conviction for disorderly conduct 2015, Vermont misdemeanor
convictions for operation vehicle while license suspended and careless or negligent operation 2015, Vermont
misdemeanor conviction for unlawful mischief 2013, Vermont misdemeanor conviction for DUI 2012, federal
felony charge for conspiracy to distribute narcotics, 2014 (reduced to misdemeanor), and a New York misdemeanor
conviction for criminal possession controlled substance 7" 2019 .

Page 2 of 7
Case 2:20-mj-00023-jmc Document 1-1 Filed 01/30/20 Page 3 of 7

Controlled Purchases

6. In or about December 2019, the VDTF and FBI conducted three controlled
purchase of suspected heroin and Fentanyl from MACK, aka “Matt,” with the assistance of CI
#1. Each controlled purchase occurred on a public street near Sheldon Place, Rutland, Vermont.

7. For each controlled purchase, CI #1 communicated with MACK, aka “Matt” via
text or voice call using the number (802) 282-5614, to arrange the purchase of heroin. CI #1 was
searched before and after each controlled purchase. No drugs, money, or contraband was located
with CI #1. CI #1 was surveilled by law enforcement during the controlled purchases.

8. For each controlled purchase, MACK, aka “Matt” was seen exiting 8 Sheldon
Place, Rutland, Vermont, and walking to meet CI #1. MACK, aka “Matt” was observed meeting
with CI #1, then returning to 8 Sheldon Place, Rutland, Vermont.

9. For each controlled purchase, law enforcement found the suspected heroin and/or
Fentanyl was packaged in a tinfoil fold. Law enforcement field-tested the suspected heroin. Two
of the three substances field-tested presumptive-positive for heroin and the third field-tested

presumptive-positive for Fentanyl.

Continuity of “Matt” throughout all three controlled purchases

10. CI#1 was equipped with covert audio and video surveillance during all three
controlled purchases. I reviewed the audio and video records. All three times, the subject CI #1
met with appeared to be the same subject. The voice characteristics appear to be consistent with
the subject later identified as MACK, aka “Matt.” I later spoke with MACK in person and found
his voice to be the same or like the recordings. The physical characteristics, to the degree

MACK, aka “Matt,” was identifiable, appeared consistent with all three events. It appeared that

Page 3 of 7
Case 2:20-mj-00023-jmc Document 1-1 Filed 01/30/20 Page 4 of 7

MACK, aka “Matt,” had a distinct tattoo on the top of his left hand. The tattoo appeared to be a
graphic which read, “Fear None” or something very similar. During controlled purchase #1, the
covert video showed MACK, aka “Matt,” appeared to have a tattoo on the top of his left hand.
During controlled purchase #2, the “Fear None” tattoo was visible on the top of MACK, aka
“Matt’s,” left hand. During controlled purchase #3, the same “Fear None” tattoo was visible on

the top of MACK, aka “Matt’s,” left hand.

Search warrant execution

11. On January 29, 2020, law enforcement executed a federal search warrant at 8
Sheldon Place, Rutland, Vermont. Upon entry into the residence, law enforcement located and
identified Quadeim J. MACK in the upstairs bedroom. MACK had a tattoo on his left hand. The
tattoo was a graphic with text which said, “Fear None.” I saw MACK’s tattoo and saw it was
consistent with the tattoos observed during the controlled purchase described above. MACK was
the only occupant of that upstairs bedroom. A female was found in an upstairs bathroom, hiding
in a shower.

12. During the search, in the upstairs bedroom where MACK was found, law
enforcement located several packages of different controlled substances. The upstairs of the
residence, and the bedroom, had a strong odor of marijuana. Among the controlled substances
found were:

a. Approximately 9 grams, with packaging, of suspected Fentanyl in a plastic
baggie on top of a cabinet in the corner of the bedroom. The suspected Fentanyl
was field tested. It tested presumptive-positive for Fentanyl. The plastic baggie

also contained a small plastic spoon.

Page 4 of 7
Case 2:20-mj-00023-jmc Document 1-1 Filed 01/30/20 Page 5 of 7

b. Approximately 50 grams, with packaging, of suspected powder cocaine located in
a red box on the floor of the bedroom. The suspected cocaine was field tested. It
tested positive for cocaine.

c. Approximately 57 grams, with packaging, of suspected cocaine base located in a
red box on the floor of the bedroom. The suspected cocaine base was field tested.
It tested presumptive-positive for cocaine and appeared in the cocaine base form.

d. Approximately 134 grams, with packaging, of suspected Fentanyl located in a red
box on the floor of the bedroom. The suspected Fentanyl was field tested. It tested
presumptive-positive for Fentanyl.

13. Inthe same bedroom, law enforcement also found suspected marijuana, rolling
papers, cigar blunt wrappers, a glass smoking “bong,” a roll of aluminum foil, razor blades,
several pieces of torn aluminum foil, a digital gram scale with a white residue, several pieces of
paper containing numbers, amounts, and notes consistent with drug distribution, and numerous
cell phones.

14. On the bottom shelf of the cabinet located in the upstairs bedroom where law
enforcement located MACK, law enforcement found a loaded .22 caliber H&R Arms Company
revolver. The firearm was found on the shelf in plain view. It was loaded with nine (9) .22
caliber cartridge ammunition. In the downstairs bathroom, law enforcement located a box of .22
caliber ammunition, containing ninety-one (91) .22 caliber cartridge ammunition.

15. In the upstairs bedroom where MACK was located, law enforcement found an
Apple iPhone with a black-colored case. I later called the number (802) 282-5614, which is the

number used by CI #1 to contact MACK (a.k.a. “Matt”) to arrange the December 2019

Page 5 of 7
Case 2:20-mj-00023-jmc Document 1-1 Filed 01/30/20 Page 6 of 7

controlled purchases. This Apple iPhone rang and displayed that “802” caller identification
unique to the calling phone.

16. On the floor of the upstairs bedroom, law enforcement located approximately
$13,050 of United States Currency. Among the currency were nearly four-hundred fifty (450)

twenty-dollar bills. The currency was held together with rubber bands in four different stacks.
Interviews

17. | MACK was taken into custody and transported to the VSP barracks in Rutland,
Vermont. MACK invoked his right to counsel. I later met with MACK in the processing area of
the barracks and inquired about the last time he ate. In response to my question, he told me he
had not eaten but had used heroin at approximately 8:00 a.m.

18. The female found in the shower was not arrested but she agreed to come to the
VSP barracks after the search warrant execution. After being advised she was free to leave, she
agreed to speak with investigators. No threats or promises were made to her in exchange for her
information. She reported she is dating MACK and has traveled from New York to Vermont
several times to visit him. She stated MACK regularly smokes marijuana but does not use any
other drugs she was aware of. She was aware that MACK was selling drugs and would often
leave the house to meet customers.

19. Based upon my training and experience, I know that the amounts of controlled
substances seized by law enforcement during the search, the U.S. Currency, packaging materials,
digital scale, and other items mentioned above are consistent with the distribution of controlled

substances and are not consistent with personal use amounts.

Page 6 of 7
Case 2:20-mj-00023-jmc Document 1-1 Filed 01/30/20 Page 7 of 7

Conclusion
20. Based on the foregoing, I submit there is probable cause to believe that on

January 29, 2020, Mack violated 21 U.S.C. §§ 841(a), 841(b)(1)(C) and 18 U.S.C. § 924(c).

Dated at Rutland, in the State of Vermont, this 30" day of January 2020.

ML

JEFFREY W. STEPHENSON
Task Force Officer
Federal Bureau of Investigation

Subscribed and sworn to before me on January 30, 2020.

  

 

GEOFFREY W. CRAWFORD
Chief Judge
United States District Court

Page 7 of 7
